Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION

Claim Objections
Claims 1, 8, 15 and 21 are objected to because of the following informalities:  
Regarding claim 1, in line 4, after “fuel cell stack and”, change “the” to --a--.  
Regarding claim 1, in line 6, before “separator”, change “a” to --the--.   
Regarding claim 1, in line 8, before “being”, delete “and”.
Regarding claim 1, in line 10, after “the separator and”, change “the” to --a--.  
Regarding claim 1, in line 12, before “scavenging reservoir”, change “a” to --the--.   
Regarding claim 8, in line 4, after “fuel cell stack and”, change “the” to --a--.  
Regarding claim 8, in line 6, before “separator”, change “a” to --the--.   
Regarding claim 8, in line 8, before “being”, delete “and”.
Regarding claim 8, in line 10, after “the separator and”, change “the” to --a--.  
Regarding claim 8, in line 12, before “scavenging reservoir”, change “a” to --the--.   
Regarding claim 15, in line 4, after “fuel cell stack and”, change “the” to --a--.  
Regarding claim 15, in line 6, before “separator”, change “a” to --the--.   
Regarding claim 15, in line 8, before “being”, delete “and”.
Regarding claim 15, in line 10, after “the separator and”, change “the” to --a--.  
Regarding claim 15, in line 12, before “scavenging reservoir”, change “a” to --the--.   
Regarding claim 21, after “the” delete “the” (there is a duplication of “the”).
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 5-9 and 12-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, there are insufficient antecedent basis for the limitations “the separator” in line 4 and “the scavenging reservoir” in line 10 of the claim.  The limitation “a separator” in line 6 is unclear if it is the “the separator” in line 4 or not.  The limitation “a scavenging reservoir” in line 12 is unclear if it is the “the scavenging reservoir” of line 10 or not.
Regarding claim 8, 
Regarding claim 15, there are insufficient antecedent basis for the limitations “the separator” in line 4 and “the scavenging reservoir” in line 10 of the claim.  The limitation “a separator” in line 6 is unclear if it is the “the separator” in line 4 or not.  The limitation “a scavenging reservoir” in line 12 is unclear if it is the “the scavenging reservoir” of line 10 or not.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1-2, 5-9 and 12-22 are rejected under pre-AIA  35 U.S.C. 102(b) as being unpatentable over Yamagishi et al. (“Yamagishi”, JP 2009123517 A, see machine translation).
Regarding claim 1, Yamagishi teaches a fuel cell system (Yamagishi, Fig. 1, [0001], [0017], e.g., fuel cell system 1) comprising:
a fuel cell stack (fuel cell stack 10) configured to generate liquid water and reusable fuel gas and including an anode and cathode (Yamagishi, Figs. 1 and 3-4, [0002]-[0004], [0017], [0018], [0024], e.g., fuel cell supplies an electrolyte membrane capable of ion exchange, a hydrogen electrode (which is being interpreted as anode) disposed on one surface of the electrolyte film, an oxygen electrode (which is being interpreted as cathode) disposed on the other surface, and hydrogen gas and air to the respective electrodes; a plurality of the cells are stacked to form a fuel cell stack; a part 
a fuel cell passage (off gas flow passage 42 and/or off-gas introduction pipe 21) in fluid communication with the fuel cell stack and the separator (Yamagishi, Figs. 1 and 3, [0018], [0020] e.g., from the fuel cell stack 10, an off gas including unreacted hydrogen gas and reaction water flows through the off gas flow passage 42 (which is being interpreted as fuel cell passage) and is introduced into the gas-liquid separator 20; the gas-liquid separator 20 includes an off-gas introduction pipe 21 (which is being interpreted as fuel cell passage) for introducing offgas, an upper chamber 22 (which is being interpreted as a separator) to which the introduced off-gas initially enters, a lower chamber 23 for temporarily storing reaction water, and reaction water); 
a separator (upper chamber 22) downstream of and in fluid communication with the fuel cell stack, the separator configured to separate the liquid water from the reusable fuel gas, the fuel cell passage (off gas flow passage 42 and/or off-gas introduction pipe 21) and being downstream of the fuel cell stack and upstream of the separator (Yamagishi, Figs. 1 and 3-4, [0004], [0017]-[0022], [0024], e.g., reaction water is generated by this electrochemical reaction, and the reaction water is separated by a 
a separator passage downstream of the separator, the separator passage in fluid communication with and the separator (upper chamber 22) and the scavenging reservoir (lower chamber 23), the separator passage configured to receive the liquid water from the separator (Yamagishi, Figs. 1 and 3-4 (see annotated Fig. 3 below), [0022], e.g., the off gas introduced into the upper chamber 22 from the off gas introduction pipe 21 of FIG. 3 is separated into hydrogen gas and reaction water, and 
a scavenging reservoir (lower chamber 23) downstream of and in fluid communication with the separator passage, the scavenging reservoir (lower chamber 23) configured to receive the liquid water from the separator passage, the separator passage is configured to deliver the liquid water to the scavenging reservoir (lower chamber 23), the separator passage being upstream of the scavenging reservoir (lower chamber 23), the scavenging reservoir (lower chamber 23) including an inlet portion, an outlet portion, and a middle portion positioned between the inlet and outlet portions, the middle portion including a collection reservoir and a passageway extending there between, the passageway is expected to be capable of allowing a stream of a purge gas to flow there through when the collection reservoir is occupied by a frozen ice from the liquid water (the burden of proof then shifts to the applicant to provide objective evidence to the contrary), the purge gas entraining a byproduct from the anode (Yamagishi, Figs. 1 and 3-4 (see annotated Fig. 3 below), [0020], [0022], [0023], e.g., the gas-liquid separator 20 includes an off-gas introduction pipe 21 for introducing offgas, an upper chamber 22 to which the introduced off-gas initially enters, a lower chamber 23 (which is being interpreted as a scavenging reservoir) for temporarily storing reaction water, and reaction water; drainage valve 25 for drainage; lower 
a combined valve (drainage valve 25) downstream of and in fluid communication with the scavenging reservoir (lower chamber 23) and is expected to open during a purge cycle to drain the liquid water and to purge the stream of the purge gas from the passageway (the burden of proof then shifts to the applicant to provide objective 

    PNG
    media_image1.png
    904
    839
    media_image1.png
    Greyscale

Regarding claim 2, Yamagishi teaches wherein the scavenging reservoir (upper chamber 22) is in fluid communication with the anode of the fuel cell stack (Yamagishi, Figs. 1 and 3, [0022], [0029], e.g., off gas introduced into the upper chamber 22 from the off gas introduction pipe 21 of FIG. 3 is separated into hydrogen gas (which is being interpreted as fluid from an anode of the fuel cell stack) and reaction water, and the reaction water passes through the communication hole 27 along the side of the upper 
Regarding claim 5, Yamagishi teaches wherein the inlet portion angled upward at an inlet angle relative to the middle portion, and the outlet portion angled upward at an outlet angle relative to the middle portion (Yamagishi, Fig. 3 (see annotated Fig. 3 below), [0020], e.g., lower chamber 23; (as shown in annotated Fig. 3 below, the inlet portion angled upward at an inlet angle relative to the middle portion, and the outlet portion angled upward at an outlet angle relative to the middle portion)).

    PNG
    media_image2.png
    891
    856
    media_image2.png
    Greyscale

Regarding claim 6, Yamagishi teaches wherein the scavenging reservoir (lower chamber 23) is situated below the separator (upper chamber 22) (Yamagishi, Fig. 3, [0020], e.g., the gas-liquid separator 20 includes an off-gas introduction pipe 21 for introducing offgas, an upper chamber 22 (which is being interpreted as a separator as disclosed above) to which the introduced off-gas initially enters, a lower chamber 23 (which is being interpreted as a scavenging reservoir as disclosed above) for temporarily storing reaction water, and reaction water; (as shown in Fig. 3, the scavenging reservoir (lower chamber 23) is situated below the separator (upper chamber 22))).
Regarding claim 7, Yamagishi teaches wherein the middle portion is a horizontal middle portion (Yamagishi, Fig. 3 (see annotated Fig. 3 below), [0020], e.g., lower chamber 23; (as shown in annotated Fig. 3 below, the middle portion is a horizontal middle portion)).

    PNG
    media_image2.png
    891
    856
    media_image2.png
    Greyscale

Regarding claim 8, Yamagishi teaches a fuel cell system (Yamagishi, Fig. 1, [0001], [0017], e.g., fuel cell system 1) comprising:
a fuel cell stack (fuel cell stack 10) configured to generate liquid water and reusable fuel gas and is expected to have a shut-down period/time (which is being interpreted as a soak cycle) and including an anode and a cathode (the burden of proof then shifts to the applicant to provide objective evidence to the contrary) (Yamagishi, Figs. 1 and 3-4, [0002]-[0004], [0017], [0018], [0024], e.g., fuel cell supplies an electrolyte membrane capable of ion exchange, a hydrogen electrode (which is being interpreted as anode) disposed on one surface of the electrolyte film, an oxygen electrode (which is being interpreted as cathode) disposed on the other surface, and hydrogen gas and air to the respective electrodes; a plurality of the cells are stacked to form a fuel cell stack; a part of the hydrogen gas supplied to the hydrogen electrode is discharged from the fuel cell stack in an unreacted state, a circulation system is provided to return the unreacted off gas back to the fuel cell stack for effective use; reaction water is generated by this electrochemical reaction; fuel cell stack 10; oxygen in air is introduced into the fuel cell stack 10, and an electrochemical reaction generates an electric current to generate reaction water; reaction water 32 (as shown in Figs. 3-4, reaction water 32 is liquid water));
a fuel cell passage (off gas flow passage 42 and/or off-gas introduction pipe 21) in fluid communication with the fuel cell stack and the separator (Yamagishi, Figs. 1 and 3, [0018], [0020] e.g., from the fuel cell stack 10, an off gas including unreacted hydrogen gas and reaction water flows through the off gas flow passage 42 (which is being interpreted as fuel cell passage) and is introduced into the gas-liquid separator 
a separator (upper chamber 22) downstream of and in fluid communication with the fuel cell stack, the separator configured to separate the liquid water from the reusable fuel gas, the fuel cell passage (off gas flow passage 42 and/or off-gas introduction pipe 21) and being downstream of the fuel cell stack and upstream of the separator (Yamagishi, Figs. 1 and 3-4, [0004], [0017]-[0022], [0024], e.g., reaction water is generated by this electrochemical reaction, and the reaction water is separated by a gas-liquid separator provided in a hydrogen gas circulation system and discharged to the outside; off gas discharged from fuel cell stack 10 is introduced into gas-liquid separator 20 and one of reaction water and off-gas separated by gas-liquid separator 20 (which is being interpreted as a separator downstream of and in fluid communication with the fuel cell stack); fuel cell stack 10, an off gas including unreacted hydrogen gas and reaction water flows through the off gas flow passage 42 (which is being interpreted as fuel cell passage) and is introduced into the gas-liquid separator 20; hydrogen gas from which the reaction water has been separated is returned to the hydrogen supply flow passage 41; the gas-liquid separator 20 includes an off-gas introduction pipe 21 (which is being interpreted as fuel cell passage) for introducing offgas, an upper chamber 22 to which the introduced off-gas initially enters, a lower chamber 23 for temporarily storing reaction water, and reaction water; off gas introduced into the upper chamber 22 (which is being interpreted as a separator) from the off gas introduction 
a separator passage downstream of the separator, the separator passage in fluid communication with and the separator (upper chamber 22) and the scavenging reservoir (lower chamber 23), the separator passage configured to receive the liquid water from the separator (Yamagishi, Figs. 1 and 3-4 (see annotated Fig. 3 below), [0022], e.g., the off gas introduced into the upper chamber 22 from the off gas introduction pipe 21 of FIG. 3 is separated into hydrogen gas and reaction water, and the reaction water passes through the communication hole 27 along the side of the upper chamber 22 and the inclined bottom surface; the lower chamber 23 is temporarily stored (reaction water 32); (as shown in annotated Fig. 3 below, a separator passage downstream of the separator, the separator passage in fluid communication with and the separator (upper chamber 22) and the scavenging reservoir (lower chamber 23), the separator passage configured to receive the liquid water from the separator));
a scavenging reservoir (lower chamber 23) downstream of and in fluid communication with the separator passage, the scavenging reservoir (lower chamber 23) configured to receive the liquid water received from the separator passage, the separator passage is configured to deliver the liquid water to the scavenging reservoir (lower chamber 23), the separator passage (lower chamber 23) being upstream of the scavenging reservoir (lower chamber 23), the scavenging reservoir (lower chamber 23) including an inlet portion, an outlet portion, and a middle portion positioned between the 
a combined valve (drainage valve 25) downstream of and in communication with the scavenging reservoir (lower chamber 23) and is expected to open during a purge cycle to drain the liquid water and to purge the stream of the purge gas from the passageway (the burden of proof then shifts to the applicant to provide objective evidence to the contrary) (Yamagishi, Figs. 1 and 3-4 (see annotated Fig. 3 below), [0020], [0023], [0026], e.g., the gas-liquid separator 20 includes an off-gas introduction pipe 21 for introducing offgas, a lower chamber 23 for temporarily storing reaction 

    PNG
    media_image1.png
    904
    839
    media_image1.png
    Greyscale

Regarding claim 9, Yamagishi teaches wherein the scavenging reservoir (upper chamber 22) is in fluid communication with the anode of the fuel cell stack (Yamagishi, Figs. 1 and 3, [0022], [0029], e.g., off gas introduced into the upper chamber 22 from the off gas introduction pipe 21 of FIG. 3 is separated into hydrogen gas (which is being interpreted as fluid from an anode of the fuel cell stack) and reaction water, and the reaction water passes through the communication hole 27 along the side of the upper 
Regarding claim 12, Yamagishi teaches wherein the inlet portion angled upward at an inlet angle relative to the middle portion, and the outlet portion angled upward at an outlet angle relative to the middle portion (Yamagishi, Fig. 3 (see annotated Fig. 3 below), [0020], e.g., lower chamber 23; (as shown in annotated Fig. 3 below, the inlet portion angled upward at an inlet angle relative to the middle portion, and the outlet portion angled upward at an outlet angle relative to the middle portion)).

    PNG
    media_image2.png
    891
    856
    media_image2.png
    Greyscale

Regarding claim 13, Yamagishi teaches wherein the scavenging reservoir (lower chamber 23) is situated below the separator (upper chamber 22) (Yamagishi, Fig. 3, [0020], e.g., the gas-liquid separator 20 includes an off-gas introduction pipe 21 for introducing offgas, an upper chamber 22 (which is being interpreted as a separator as disclosed above) to which the introduced off-gas initially enters, a lower chamber 23 (which is being interpreted as a scavenging reservoir as disclosed above) for temporarily storing reaction water, and reaction water; (as shown in Fig. 3, the scavenging reservoir (lower chamber 23) is situated below the separator (upper chamber 22))).
Regarding claim 14, Yamagishi teaches wherein the middle portion is a horizontal middle portion (Yamagishi, Fig. 3 (see annotated Fig. 3 below), [0020], e.g., lower chamber 23; (as shown in annotated Fig. 3 below, the middle portion is a horizontal middle portion)).

    PNG
    media_image2.png
    891
    856
    media_image2.png
    Greyscale

Regarding claim 15, Yamagishi teaches a fuel cell system (Yamagishi, Fig. 1, [0001], [0017], e.g., fuel cell system 1) comprising:
a fuel cell stack (fuel cell stack 10) configured to generate liquid water and reusable fuel gas and including an anode and cathode (Yamagishi, Figs. 1 and 3-4, [0002]-[0004], [0017], [0018], [0024], e.g., fuel cell supplies an electrolyte membrane capable of ion exchange, a hydrogen electrode (which is being interpreted as anode) disposed on one surface of the electrolyte film, an oxygen electrode (which is being interpreted as cathode) disposed on the other surface, and hydrogen gas and air to the respective electrodes; a plurality of the cells are stacked to form a fuel cell stack; a part of the hydrogen gas supplied to the hydrogen electrode is discharged from the fuel cell 
a fuel cell passage (off gas flow passage 42 and/or off-gas introduction pipe 21) in fluid communication with the fuel cell stack and the separator (Yamagishi, Figs. 1 and 3, [0018], [0020] e.g., from the fuel cell stack 10, an off gas including unreacted hydrogen gas and reaction water flows through the off gas flow passage 42 (which is being interpreted as fuel cell passage) and is introduced into the gas-liquid separator 20; the gas-liquid separator 20 includes an off-gas introduction pipe 21 (which is being interpreted as fuel cell passage) for introducing offgas, an upper chamber 22 (which is being interpreted as a separator) to which the introduced off-gas initially enters, a lower chamber 23 for temporarily storing reaction water, and reaction water); 
a separator (upper chamber 22) downstream of and in fluid communication with the fuel cell stack, the separator configured to separate the liquid water from the reusable fuel gas, the fuel cell passage (off gas flow passage 42 and/or off-gas introduction pipe 21) and being downstream of the fuel cell stack and upstream of the separator (Yamagishi, Figs. 1 and 3-4, [0004], [0017]-[0022], [0024], e.g., reaction water is generated by this electrochemical reaction, and the reaction water is separated by a gas-liquid separator provided in a hydrogen gas circulation system and discharged to 
a separator passage downstream of the separator, the separator passage in fluid communication with and the separator (upper chamber 22) and the scavenging reservoir (lower chamber 23), the separator passage configured to receive the liquid water from the separator (Yamagishi, Figs. 1 and 3-4 (see annotated Fig. 3 below), [0022], e.g., the off gas introduced into the upper chamber 22 from the off gas introduction pipe 21 of FIG. 3 is separated into hydrogen gas and reaction water, and the reaction water passes through the communication hole 27 along the side of the 
a scavenging reservoir (lower chamber 23) downstream of and in fluid communication with the separator passage, the scavenging reservoir (lower chamber 23) configured to receive the liquid water from the separator passage, the separator passage is configured to deliver the liquid water to the scavenging reservoir (lower chamber 23), the separator passage being upstream of the scavenging reservoir (lower chamber 23), the scavenging reservoir (lower chamber 23) including an inlet portion, an outlet portion, and a horizontal middle portion positioned between the inlet and outlet portions, the inlet portion angled upward at an inlet angle relative to the horizontal middle portion, and the outlet portion angled upward at an outlet angle relative to the middle horizontal portion, the horizontal middle portion including a collection reservoir and a passageway extending there between, the passageway is expected to be capable of allowing a stream of purge gas to flow there through when the collection reservoir is occupied by ice from the liquid water (the burden of proof then shifts to the applicant to provide objective evidence to the contrary) (Yamagishi, Figs. 1 and 3-4 (see two annotated Fig. 3 below), [0020], [0022], [0023] e.g., the gas-liquid separator 20 includes an off-gas introduction pipe 21 for introducing offgas, an upper chamber 22 to which the introduced off-gas initially enters, a lower chamber 23 (which is being interpreted as a scavenging reservoir) for temporarily storing reaction water, and reaction water; 
a combined valve (drainage valve 25) downstream of and in fluid communication with the scavenging reservoir (lower chamber 23) and is expected to open during a purge cycle to drain the liquid water and to purge the stream of the purge gas from the 

    PNG
    media_image3.png
    904
    839
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    925
    856
    media_image4.png
    Greyscale

Regarding claims 16-19, Yamagishi teaches wherein the outlet angle is greater than about 90 degrees and less than about 155.5 degrees; wherein the inlet angle is greater than about 90 degrees and less than about 155.5 degrees; wherein the outlet angle is at least enough to overcome a road pitch of ± 21 degrees; wherein the inlet angle is at least enough to overcome a road pitch of ± 21 degrees (Yamagishi, Fig. 3 (see annotated Fig. 3 below), [0020], e.g., a lower chamber 23 (which is being interpreted as a scavenging reservoir as disclosed above); (as shown in Fig. 3, the outlet angle is greater than about 90 degrees and less than about 155.5 degrees; the inlet angle is greater than about 90 degrees and less than about 155.5 degrees; the outlet angle is at least enough to overcome a road pitch of ± 21 degrees; the inlet angle is at least enough to overcome a road pitch of ± 21 degrees)).

    PNG
    media_image4.png
    925
    856
    media_image4.png
    Greyscale

Regarding claim 20, Yamagishi teaches wherein the horizontal middle portion extends horizontally from the inlet portion to the outlet portion (Yamagishi, Fig. 3 (see annotated Fig. 3 above), [0020], e.g., a lower chamber 23 (which is being interpreted as a scavenging reservoir as disclosed above); (as shown in Fig. 3, the horizontal middle portion extends horizontally from the inlet portion to the outlet portion)).
Regarding claims 21-22, the limitations “wherein the byproduct is nitrogen” in claim 21 and “wherein the the byproduct is nitrogen” in claim 22 are being interpreted as materials worked upon and function of the apparatus (see MPEP 2114 and 2115).  Yamagishi the claimed structure, therefore it is capable of using different reactants to 

Response to Arguments
Applicant's arguments filed 02/26/2020 have been fully considered but they are not persuasive. 
Applicant argues that “[t]he pending Examiner urges that the gas-liquid separator 20 of Yamagishi is the scavenging reservoir of the pending claims. However, the pending claims recite a separator and a scavenging reservoir. The gas-liquid separator 20 is not the claimed scavenging reservoir. … According to the pending claims, a separator passage is upstream of the scavenging reservoir and downstream of the separator. If the gas-liquid separator 20 of Yamagishi is the scavenging reservoir of the pending claims, the Yamagishi fuel cell system 10 does not include a separator passage between the scavenging reservoir and separator. Rather, Yamagishi discloses off gas flow passage 42 upstream of gas-liquid separator 20. Moreover, the claims require two distinct passages: a fuel cell passage downstream of the fuel cell and upstream of the separator; and the separator passage upstream of the scavenging reservoir and downstream of the separator. The off gas flow passage cannot be used to disclose both of these required and distinct elements of the pending claims. The Examiner also argues that lower chamber 23 of gas-liquid separator 20 is the scavenging reservoir as claimed. However, the lower chamber 23 of the gas-liquid separator 20 of Yamagishi is connected to drainage pipe 25 for draining water. On the other hand, the pending claims require a combined valve downstream of and in fluid communication with the scavenging reservoir and configured to open during a purge 
Applicant’s argument is not persuasive.  
Yamagishi teaches a separator passage downstream of the separator, the separator passage in fluid communication with and the separator (upper chamber 22) and the scavenging reservoir (lower chamber 23), the separator passage configured to receive the liquid water from the separator (Yamagishi, Figs. 1 and 3-4 (see annotated Fig. 3 below), [0022], e.g., the off gas introduced into the upper chamber 22 from the off gas introduction pipe 21 of FIG. 3 is separated into hydrogen gas and reaction water, and the reaction water passes through the communication hole 27 along the side of the upper chamber 22 and the inclined bottom surface; the lower chamber 23 is temporarily stored (reaction water 32); (as shown in annotated Fig. 3 below, a separator passage 

    PNG
    media_image1.png
    904
    839
    media_image1.png
    Greyscale

Yamagishi also teaches the purge gas entraining a byproduct from the anode (Yamagishi, Figs. 1 and 3-4 (see annotated Fig. 3 above), [0020], [0022], [0023], e.g., the gas-liquid separator 20 includes an off-gas introduction pipe 21 for introducing 
Yamagishi further teaches a combined valve (drainage valve 25) downstream of and in fluid communication with the scavenging reservoir (lower chamber 23) and is expected to open during a purge cycle to drain the liquid water and to purge the stream of the purge gas from the passageway (the burden of proof then shifts to the applicant to provide objective evidence to the contrary) (Yamagishi, Figs. 1 and 3-4 (see annotated Fig. 3 above), [0020], [0023], [0026], e.g., the gas-liquid separator 20 includes an off-gas introduction pipe 21 for introducing offgas, a lower chamber 23 for temporarily storing reaction water, and reaction water; a drainage valve 25 (which is being interpreted as combined valve) for drainage, a drainage pipe 26 connected to the drainage valve 25; discharge of the stored reaction water 32 (as shown in Figs. 3-4, reaction water 32 is liquid water) is controlled by the fuel cell controller and the drainage valve controller, and the drainage valve is controlled, and the reaction water 32 (which is being interpreted as containing liquid water and purge gas) is formed by the synergetic effect of the pressure of hydrogen gas and the flow rate of hydrogen gas flowing through the communication hole 27; do flush flushes that blow off instantly (which is being interpreted as purge); the drain valve controller 15 shown in FIG. 1 has a microcomputer, and operates the drain valve 25 based on an instruction from the fuel cell control device 14; at this time, it is possible to further reduce the loss of hydrogen gas by acquiring tilt information in the vehicle width direction from a vehicle control device and operating the drain valve according to the tilt information (drain valve 25 is expected to open during a purge cycle to drain the liquid water and to purge the stream of the purge gas from the passageway)).
The combined valve as claimed in claims 1, 8 and 15 is not structurally distinguishable from the drain valve 25 of Yamagishi. (See MPEP §§ 2114 and 2173.05(g)).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAIXIA ZHANG whose telephone number is (571)272-5697.  The examiner can normally be reached on M, Th, F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAIXIA ZHANG/Primary Examiner, Art Unit 1723